Case 1:20-cr-00078-AT Document177 Filed 02) fpsiici—eniecieremientaiia
USDC SDNY

DOCUMENT
ELECTRONICALLY FILED
PELUSO & TOUGER, LL) DOC #:

70 LAFAYETTE STREET DATE FILED: 2/12/2021
NEW YORK, NEW YORK 1001.
PelusoandTouger.com

  

Ph. No. (212) 608-1234
Fax No. (212) 513-1989

February 8, 2021
By ECF

Honorable Analisa Torres

United States District Court Judge
United States Courthouse

500 Pearl Street

New York, New York 10007

Re: United States v, Stefvon Eley,
20 CR 78 (AT)

Your Honor,

I am writing to respectfully request that you issue an Order as you have done
for other inmates in this matter directing the MDC to allow Mr. Eley extra time
to review his Discovery. As the Court is well aware the Discovery in this case
is quite voluminous and the time currently being granted him is woefully
inadequate.

Thank you very much for your consideration of this matter.

Mo spectfully,
David Touger, Esq.

DENIED without prejudice to renew.

SO ORDERED. On
Dated: February 12, 2021

New York, New York ANALISA TORRES
United States District Judge
